IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00001-CV

    IN THE ESTATE OF ALLEN EUGENE DENTON, III, DECEASED


                     From the County Court at Law No. 1
                            Brazos County, Texas
                         Trial Court No. 14,245-PC


                                     ORDER


      This appeal was referred to mediation on October 3, 2013. In that order, the

Court assigned the Honorable Wanda Fowler as the mediator for this proceeding.

However, we have been notified that the Honorable Wanda Fowler is unavailable as a

mediator at this time.   Accordingly, we assign the Honorable Leslie Yates as the

mediator for this proceeding. Her address and contact number is as follows:

                                      4533 Elm St
                               Bellaire, TX 77401-3717
                                Phone: 713-724-3710
        All other provisions of the order referring the appeal to mediation, dated October

3, 2013, remain in effect, except that the mediation must occur within sixty days after

the date of this Order assigning a new mediator.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediator assigned
Order issued and filed October 31, 2013




In the Estate of Denton                                                             Page 2